DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09/15/2022.
Claims 1-2 are amended.
Claims 1-20 are currently pending and have been examined.	

Allowable Subject Matter
As indicated in the Non-Final Rejection on 06/15/2022, Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
Applicant’s arguments filed 09/15/2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  
On pages 13-14 of the Remarks, Applicant argues that the claims do not recite a judicial exception and are eligible at Prong One of Step 2A of the 2019 PEG.  The Examiner respectfully disagrees.  As identified in the full 101 analysis below, claim 1 recites abstract limitations describing a commercial interaction involving receiving a request for content items, and using bid values and rankings to determine content items to provide in response to the request.  These content items are understood from paragraphs 44 and 54 of the Specification to be advertisements and other media provided by advertisers, companies, and brands.  The Background section of the Specification provides further context to the recited method of selecting content items based on ranking, stating “compan[ies] may want measurements on an impact that the advertisements have on consumers (e.g., whether the advertisements have an effect on driving consumers to purchase and/or use the products and/or services)”.  The recited method of selecting effective content items to present to consumers is an advertising and marketing activity in commerce.  Thus, the claims a certain method of organizing human activity.  Additionally, according to the October 2019 Update: Subject Matter Eligibility, certain methods of organizing human activity encompasses certain activity between a person and a computer.  The recitation of general purpose computers including, “a first client device” and “one or more servers”, does not remove the claims from the certain method of organizing human activity grouping.  As such the Examiner maintains that the claims recite an abstract idea.

On pages 14-19 of the Remarks, Applicant argues that the present claims “clearly integrate any alleged judicial exception into a practical application” and that “the present claims provide improvements to the technical field of controlling server-based transmission of content” such as, “a reduction in losses incurred by decreasing and/or preventing transmission of content items that are not effective and/or do not have an impact on driving users to convert”.  The Examiner respectfully disagrees.  The claims use a general purpose server to implement the abstract idea and do not amount to a technical improvement.
As provided in MPEP 2016.05(a), it important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Also, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data, or simply adding a general purpose computer/components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (MPEP 2106.05(f)).  
The crux of the present invention, as shown in the disclosure and Applicant’s own arguments, is selecting effective content items to provide a consumer that will lead to a sale.  Selecting effective content items or advertisement to present to a consumer is an abstract process, and not related to an improvement in server capabilities or an innovation in data transmission. The step of “controlling, by the one or more servers, transmission of the one or more content items based upon the one or more measurements” is merely describes how the method uses server as a tool to provide the requested content items to a consumer.  The server is recited at a high level and used in its ordinary technical capacity to transmit, receive, process, and store data.  For example, the Specification explains the disclosed server may “may vary widely in configuration or capabilities” and that “many such servers 104 may be configured and/or adapted to utilize at least a portion of the techniques presented herein”. In other words, the server technology and is not specific to the invention  and is simply used as a tool to perform the invention.  The courts have indicated similar examples insufficient to show an improvement to technology such as: “gathering and analyzing information using conventional techniques and displaying the result” TLI Communications, and “delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality,” Affinity Labs of Tex. v. Amazon.com. The Examiner maintains that the recited abstract idea is not integrated into a practical application of that idea because the additional elements, do not impose any meaningful limits on practicing the abstract idea. 
Applicant argues on pages 19-20 that the claims are patent eligible based on DDR Holdings.  The Examiner respectfully disagrees.  In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks — that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after ’clicking” on an advertisement and activating a hyperlink. Jd. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Jd. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Jd.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, determining content to provide to consumers based on measurements is something that can be, and has been, performed. The present claims merely employ computing elements to facilitate the implementation of the abstract idea.  As such the claims do recite “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”
	On pages 21-22 of the Remarks, Applicant argues that “[g]eneric computers do not perform the operations as recited in the claims”, that “the claims do not merely recite an abstract idea of outputting data along with the requirement to perform it on a computer”, and that “the ordered combination of claim limitations provides a particular, practical application which is patent eligible”.  The Examiner respectfully disagrees.  As shown above, the claims do merely recite generic computers to perform the abstract idea.  Further the additional elements, taken individually. and as a combination, do not amount to the significantly more than the abstract idea.
As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The additional elements, including a first client device and one or more servers are used to receive requests and process, transmit, and store data.  When claimed at a high level, as they are here, these computer functions repeatedly identified by the courts as conventional computer activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  There is nothing present in the ordered combination of receiving a request, analyzing data, and storing and presenting data in response to the analysis, which is not present individually.  Thus, the Examiner maintains that even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.  Claims 1, 19, and 20 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
The claimed invention of claims 1, 19, and 20 recite the abstract idea of “processing client requests for content”.  Specifically, representative claim 1 recites abstract limitations including: “receiving a first request for content associated with a first client …, wherein the first request for content is indicative of a first quantity of content items; determining a first plurality of bid values associated with a first plurality of content items; selecting a second plurality of content items from the first plurality of content items based upon the first plurality of bid values, wherein: the second plurality of content items is associated with a first plurality of rankings; and a second quantity of content items of the second plurality of content items is greater than the first quantity of content items associated with the first request for content; identifying one or more first ghost content items of the second plurality of content items, wherein the one or more first ghost content items are associated with one or more first rankings of the first plurality of rankings; selecting a third plurality of content items, of the second plurality of content items, that are not ghost content items for presentation …, wherein: a third quantity of content items of the third plurality of content items is equal to the first quantity of content items associated with the first request for content; and the third plurality of content items is associated with a second plurality of rankings; providing, a first content item, of the plurality of content items, to the first client, wherein: the first content item is associated with a second ranking of the second plurality of rankings; and a second content item, of the third plurality of content items, is associated with a third ranking of the second plurality of rankings; determining whether a first ranking associated with a first ghost content item, of the one or more first ghost content items, matches one or more rankings associated with the presented content items; and generating and storing a first ghost impression indicator associated with the first ghost content item based upon a determination that the first ranking associated with the first ghost content item matches the second ranking associated with the first content item presented..; after storing the first ghost impression indicator, determining, … one or more measurements associated with the ghost content; and controlling … transmission of the one or more content items based upon the one or more measurements”.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. processing client requests for content) and are therefore a method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining content to present to user bases on an analysis of content information is a certain method of organizing human activity because is it an advertising, marketing or sales activity of behavior.  Accordingly, claims 1, 19 and 20 recite an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 recites additional elements including “one or more servers” and “a first client device”. Claim 19 further recites “a processor” and “a memory comprising process-executable instructions”. Claim 20 recites “a non-transitory machine-readable medium having stored thereon processor-executable instructions”.  The functions of the first client device, the processor, the memory and the non-transitory machine-readable medium are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the functions of receiving, processing, storing and transmitting data, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a generic computing device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Dependent claims 2-18 are further directed to the abstract idea identified above (i.e. processing requests for content items), and do not recite any further additional elements beyond “a first client device”, which as discussed above is merely applied as a tool to perform economic tasks.  Regarding claim 2, the Examiner notes “decreasing”, “preventing”, and “modifying” transmission of content items based on the measurements, when claimed at a high level, adds extra-solution activity to the abstract idea.  Accordingly, claims 2-18 do not provide a practical application of the abstract idea, and are not significantly more by the same analysis presented above in relation to claims 1, 19, and 20.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pai et al. (US 10,650,403 B2) distributes online ads by targeting ad requests using test data to predict performance.
Riordan et al. (US 2017/0372352 A1) describes systems and methods for operating placebo-based experiments for online advertisements.
NPL Reference U (Grinberg, Nir) develops measures and methods to investigate individuals’ attention online as it manifest in two important domains of online activity: online news and social media.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625